Citation Nr: 1211532	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08-13 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for degenerative disc disease, L4-L5.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1991 to December 1991, and from March 2000 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The issue of whether there is clear and unmistakable error (CUE) in January 23, 2008 and April 28, 2009 decisions of the RO that increased the Veteran's disability rating for posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), are applicable to this matter.

In a March 2012 informal hearing presentation, the Veteran's representative indicated that the Veteran's back disability has worsened in the nearly four years since his last VA examination and warrants another VA examination.  The Veteran also argues that as the July 2009 VA physical therapy note range of motion findings did not indicate the use of the goniometer, they are inadequate for ratings purposes.  The Board does not disagree.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  It therefore is the judgment of the Board that the Veteran should be provided another VA feet examination to determine the current level of severity of his low back disability.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who treated him for his back disability since August 2009.  After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated with the claims file.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.   The Veteran should be afforded a VA spine examination to assess the Veteran's low back disability.  All indicated tests and studies are to be performed, and a comprehensive recreational and occupational history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examination must be conducted following the protocol in VA's Disability Benefits Questionnaire for Back (Thoracolumbar Spine) Conditions.  Range of motion studies should be conducted using a goniometer and the use thereof should be noted in the examination report.

The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

3.  After the development requested above has been completed to the extent possible, the AMC/RO should again review the record.  If the benefit sought on appeal for which a notice of disagreement has been filed remains denied, the Veteran and his representative, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


